DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (US 6,464,633 B1).
As to claim 1, Hosoda teaches an illumination optical system (Fig. 27-36, Col. 15-Col. 19) comprising: a light source (#54 in Fig. 27); a light guide member (#156 in Fig. 27) that comprises an input end and a plurality of output ends (being a bundle of fibers, the distal end of each fiber is an output end, Col. 18 ln. 12-15), the light guide member optically guiding light entering the input end and outputting the light from the plurality of output ends (Fig. 30); and a deflecting element (#60 in Fig. 27  and Fig. 29) that deflects the light from the light source toward the input end and that changes a position where the deflected light enters an end surface of the input end (Fig. 29), wherein the end surface of the input end is divided into a plurality of areas (being a bundle of fibers, the input end of each fiber is an area, Col. 18 ln. 12-15), and wherein light entering one of the plurality of areas is output from one of the output ends different from 
As to claim 2, Hosoda teaches a first lens group that comprises at least one lens and that is disposed between the light source and the deflecting element, wherein the first lens group substantially collimates the light from the light source (#115, #116, #153 in Fig. 27).
As to claim 3, Hosoda teaches the deflecting element is a galvanometer mirror disposed on an optical axis of the light from the light source (#60 in col. 16, ln. 12-45).
As to claim 4, Hosoda teaches the deflecting element is a MEMS mirror device that comprises a plurality of micromirrors and in which an angle of each of the plurality of micromirrors is adjustable (#60 in col. 16, ln. 12-45).
As to claim 5, Hosoda teaches a second lens group that comprises at least one lens (#154 in Fig. 27) and that is disposed between the deflecting element and the input end, wherein the second lens group guides the light deflected by the deflecting element to the input end of the light guide member (Fig. 27, Fig. 28, Fig. 30).
As to claim 6, Hosoda teaches the MEMS mirror device is a DMD (registered trademark) and is disposed at a position optically conjugate with the input end of the light guide member (col. 17 ln. 39-45, also discussed in similar embodiments throughout).
As to claim 7, Hosoda teaches endoscope system comprising: the illumination optical system according to claim 1 (Fig. 27); an imaging optical system that comprises an image sensor and that is configured to acquire an image of a subject illuminated with the light output from the plurality of output ends of the illumination optical system (#160 in Fig. 27); and a controller 
As to claim 8, Hosoda teaches the controller is configured to control the deflecting element based on the image of the subject acquired by the imaging optical system (Fig. 27 and related description, note flow chart from #63 to #132 to #133 to #64 to #65 #67 to #68).
As to claim 9, Hosoda teaches a distance measuring sensor configured to measure a distance between each of the plurality of output ends and the subject, wherein the controller is configured to control the deflecting element based on the distance measured by the distance measuring sensor (Fig. 27 and related description, note flow chart from #63 to #132 to #133 to #64 to #65 #67 to #68, note brightness and distance are related in Fig. 65 and col. 44 ln 25-42).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875